PER CURIAM
In these criminal cases, consolidated for appeal, each of the two defendants was charged with the manufacture and possession of a controlled substance. ORS 475.992. The trial court’s order suppressed all evidence resulting from the search of the defendants’ house on the grounds that the information provided by a named informant in the search warrant affidavit was “stale” and, thus, did not provide the probable cause necessary for the issuance of the search warrant. The state appeals. We reverse.
 Whether the length of time that elapsed causes the basis for a warrant as described by an affiant to become “stale” will vary according to the facts and circumstances of each case. The facts asserted in the affidavit indicated that there was a large scale, on-going drug operation from which a magistrate, after considering all of the relevant factors contained within the affidavit, could reasonably infer that the contraband was still on the premises.
Reversed and remanded.